Springer, J.,
dissenting:
My review of the record reveals that even the state agrees that if the alibi witness is telling the truth, Fawaz was at Mt. Charleston at the time the robbery took place. I see no reason to reject, out of hand, the sworn testimony of this citizen. I think that some judicial officer ought to hear the witness and made a judgment as to whether the testimony warrants re-examination of the facts in a new trial. It seems to me that we are ignoring the testimony of a witness who, if believed, would cast very serious doubts about Fawaz’s guilt. We know nothing of the witness, and nothing suggests that he is dishonest or not telling the truth. I would remand the case to the district court to resolve these doubts.